 660DECISIONSOF NATIONALLABOR RELATIONS BOARDHargis Mine Supply,Inc. and United Steelworkers ofAmerica,AFL-CIO-CLC. Case 9-CA-9331July 13, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn March 4, 1976, Administrative Law Judge Jo-sephine H. Klein issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions 2 of the Administrative Law Judge and to adopther recommended Order as modified herein.3Order of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Har-gisMine Supply, Inc., Pineville,West Virginia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas so modified:1.Substitute the following for paragraph 2(a):"(a)Make whole the employees named below forany loss of pay they suffered as a result of Re-spondent's failure to offer them all reinstatementpursuant to their unconditional offer of August 1,1975, to return to work. The employees are: PriscillaWade, Anona Church, Inez Rose, Lorraine Trull,Robert Craft, Barbara Fritz, Barbara Brown, DarrellWingler, Pamela Daniels, Lidda May Christian, Har-oldWingler,Wesley Friend, Mildred Canterbury,Arlene Berta, and Lynda Christian. Backpay, fromAugust 1 through August 22, when these employeeswere offered reinstatement, shall be computed in themanner prescribed in F.W.Woolworth Company,90NLRB 289 (1950), with interest, in accordance withIsis Plumbing & Heating Co.,138 NLRB 716 (1962)."2.Substitute the attached notice for that of theAdministrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendediThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsIn the absence of exceptions thereto, we adoptpro formathe Administra-tive Law Judge's finding that Respondent conveyed to the employees theimpression of surveillance of union activities in violation of Sec 8(a)(1) ofthe Act2 The complaint alleges that the Respondent refused to bargain with theUnion in violation of Sec 8(a)(5) of the Act We adopt herein the Adminis-trative Law Judge's findings that on April 3, 1975, the Union represented amajority of the Respondent's production and maintenance employees, thaton April 8 the Union made a written bargaining demand, and that theRespondent refused to bargain with the Union while, both before and afterthe April 8 demand for recognition, committing serious unfair labor practic-eswhich thereafter prevented the holding of a free and fair electionWetherefore find that the Respondent thereby violated Sec 8(a)(5) of the Actand that a bargaining order is warranted Accordingly, we adopt the Ad-ministrative Law Judge's order requiring the Respondent,intera/ta, to bar-gain with the Union, effective April 8, 1975, the date of the demand forrecognitionTrading Port,Inc, 219 NLRB 298 (1975) Inasmuch as all mis-conduct occurring before April 8, 1975, is remedied by the Board's Order,Member Jenkins concurs in the result3 In view of the fact that Respondent was discriminatorily motivated inrefusing reinstatement to 4 of the 15 strikers, we agree with the Administra-tiveLaw Judge that all of the strikers are entitled to backpay However,unlike the Administrative Law Judge, we conclude that in view ofRespondent's discriminatory motivation backpay should be computed fromAugust 1, 1975, the date on which the unconditional request for reinstate-ment was made, rather than from 5 days thereafter To do otherwise would,in our judgment, permit Respondent to profit by its own unlawful conductAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance topresent evidence and argument, the National LaborRelations Board has found that we, Hargis MineSupply, Inc., violated the National Labor RelationsAct, and has ordered us to post this notice. We in-tend to abide by the following:The National Labor Relations Act gives you,as employees, these rights:To engage in self-organizationTo form, loin, help or be helped by unionsand to bargain collectively through a repre-sentative of your own choiceTo act together with other employees forcollective bargaining or other mutual aid orprotection without fear of any interference,restraint, coercion, or reprisalTo refrain from any or all of these things(except to the extent that such right may beaffected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3)of the National Labor Relations Act).225 NLRB No. 88 HARGIS MINESUPPLY, INC.WE WILL NOT discourage membership in or ac-tivities in behalf of United Steelworkers ofAmerica, AFL-CIO-CLC, or any other union,by failing to employ or otherwise discriminatingagainst any employees because of their union orconcerted activities.WE WILL NOT coercively question you concern-ing your union sympathies and activities; northreaten you with reprisals (including plant clo-sure, discharge, or loss of overtime work) if theplant is unionized or if you support a union; northreaten or attempt to hire additional employeesto vote against unionization; nor convey to youthe impression that employees' union activitiesare being kept under surveillance; nor threatenemployees or pickets with physical injury byfirearms or otherwise.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under the National LaborRelations Act.WE WILL make each of the following namedemployees whole with interest for any loss theysuffered as a result of our failure to offer all ofthem reinstatement to employment measuredfrom August 1, 1975:Lorraine TrullPamela DanielsAnona ChurchLidda May ChristianPriscillaWadeHarold WinglerInez RoseWesley FriendRobert CraftMildred CanterburyBarbara FritzArlene BertaBarbara BrownLynda ChristianDarrellWinglerWE WILL bargain, upon request, with UnitedSteelworkers of America, AFL-CIO-CLC, asthe exclusive representative of our employees inthe following appropriate unit:All production and maintenance employeesemployed by Hargis Mine Supply, Inc., at itsPineville,West Virginia, location, includingtruckdrivers, but excluding driver-salesmen,office clerical employees, professional em-ployees, guards, and supervisors as defined inthe Act.HARGIS MINE SUPPLY, INC.DECISIONJOSEPHINEH. KLEIN, Administrative Law Judge: Pur-suant to a charge filed on May 5, 1975,' by United Steel-workers of America, AFL-CIO-CLC (the Union),alleging1All dates herein are in 1975661violation of Section 8(a)(1), (3), and (5) of the Act,' a com-plaint was issued on June 24 against Hargis Mine Supply,Inc. (Respondent), alleging that on several occasions be-tween April 7 and 26 Respondent interfered with its em-ployees' statutory rights in contravention of Section8(a)(1). The complaint further alleged that the Union rep-resented a majority of Respondent's production and main-tenance employees and demanded recognition, but thatRespondent rejected the demand. Further, it was allegedthat the employees went out on strike on April 26 and thatthe strike was an unfair labor practice strike. During thehearing, as discussed below, the complaint was amended toadd an allegation that in August Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discriminatorily refusingto reinstate four strikers.Pursuant to due notice, the case was heard before me inWelch and Pineville, West Virginia, on August 20, 21, and22 All parties were represented and were afforded full op-portunity to present oral and other evidence and to exam-ine and cross-examine witnesses. The General Counsel andCharging Party waived oral argument; Respondent pre-sented oral argument. Since the hearing, the GeneralCounsel has filed a brief.Upon the entire record, together with careful observa-tion of the witnesses and consideration of the brief, I makethe following:FINDINGS OF FACT1.PRELIMINARY FINDINGSA. Respondent, a West Virginia corporation located inPineville,West Virginia, is engaged in the manufacture andsale of safety devices for mine operations. During the pastyear, a representative period, Respondent purchased goodsvalued in excess of $50,000 which it had shipped directlyfrom points outside West Virginia to its plant in Pineville.Respondent is, and was at all times material herein, anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.B The Union is, and was at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Background and ChronologyAs of April 1, Respondent had 19 production and main-tenance employees.3 Between April 1 and 3, inclusive, 15 ofthese 19 employees executed union authorization cards. OnApril 8, the Union made a written bargaining demand onRespondent and filed a representation petition with theBoard. On April 7 or 8, one additional employee was hiredand two more were hired around April 23. These three newemployees also signed union authorization cards.A representation hearing was held on April 24. On April25 the Union sent the following telegram to Respondent:2National Labor Relations Act, as amended, 29 U S C § 151,el seq,Four other names appear on a list of employees in the record However,itwas stipulated that those four employees were not to be included in therelevant bargaining unit 662DECISIONS OF NATIONAL LABOR RELATIONS BOARD"DUE TO COMPANY'S ACTIVITIES PRECLUDING THE HOLDING OF A FAIRELECTION,PETITIONERHEREBY WITHDRAWS ITS PETITION FILEDAS 9-RC-11015-The Union's charge was then filed on May 5.The Regional Director did not authorize withdrawal of therepresentation petition,which is blocked by the presentcomplaint proceeding.On April 26, 17 of the 21 employees went out on strike.Picketing at the front and back of Respondent's plant wasbegun at that time and was still being conducted at thetimeof the present heanng 5 There was uncontradicted evi-dence that on April 26, after the strike began, Respondenthired 17 new employees, the majority of whom werestill inRespondent's employ at the time of this heanng. Two strik-ers apparently abandoned the strike and returned to workwithin about 2 weeks after the commencement of thestrike.On August 1 the strikers, through their union representa-tive,made unconditional offers to return to work. In a let-ter dated August 6, Respondent replied, offering reinstate-ment to 11 named "individual employees who have notbeen replaced." Respondent's letter then proceeded: "Theindividual employees who have been replaced, and whomwe place upon a preferential list are as follows: PriscillaWade, Anona Church,Inez Rose,Lorraine Trull." None ofthe employees returned to work, presumably because of theexclusion of the four. At the hearing the complaint wasamended by the addition of an allegation that the denial ofreinstatement to four strikers was violative of Section8(a)(3) and (1).On the last day of the present hearing, under circum-stances set forth below,Respondent offered reinstatementto all 15 employees then on strike, and they accepted theoffer.Respondent indicated on the record that it did notintend to discharge any of its current employees, with theresult that as of August 25 there would be a total of 32employees.B. The IssuesThe issues presented are:1.Has the General Counsel establishedthatRespondentinterfered with its employees'exercise of their Section 7rights, in violation of Section 8(a)(1)?2.Has it been establishedthat Respondentdiscrimina-torilyrefused to reinstatefour strikers upon theiruncondi-tional offer to returnto work?3.Do the facts warrant issuance of a bargaining orderunderN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), as subsequently implementedby theBoard inSteel-Fab, Inc.,212 NLRB 363 (1974), andTrading Port, Inc.,219 NLRB 298 (1975)?4.Was thestrikewhich beganon April26 an unfairlabor practice strike?Respondent'smotion to dismiss the complaint because of the pendencyof the representation petition was denied at the outset of this hearing5Presumably the strike and picketing ended when, on the last day of thehearing,all the strikers were offered and accepted reinstatementC The Specific Alleged Unfair LaborPractices1.The supervisorsThe complaint alleges, but the answer denies, that IrvinHargis is "supervisor and manager" of Respondent. Atsome points in his testimony,Hargis6maintained that hehas little effective relationship to business since he is un-able to do much work because of seriously deficient eye-sight resulting from a mine accident. However, the record,includingHargis' own testimony, unquestionably estab-lishes that he is a major management representative andsupervisor. He founded the business as an individual pro-prietorship in 1959 and had it incorporated as of 1970.Until about a year ago he owned a 49-percentinterest,which was then reduced to 25 percent. He and his daughterand son-in-law live in houses on Company-owned propertywithin 50 to 60 feet of the plant. In testifying, he referred tothe plant as his property. He testified that he goes to theplant on an average of three times a day. He also acknowl-edged that he has and exercises authority to hire and fireemployees. Indeed, there was considerable testimony thathis son Ronald, vice president and treasurer, and in fullcharge of day-to-day operations, had been stripped of anyauthority to hire or fire employees.' There is no questionthat the employees generally consider Hargis as Ronald'ssuperior. There is no doubt that Hargis makes, or at leastactively participates in, all major decisions. For example, itwas he who decided to consult an attorney, and then, onthe attorney's recommendation, a management adviser,when the Union's bargaining demand was received.He tes-tified that he always opens and reads the Company'smail.The answer to the complaint also denies that RonaldHargis, vice president and treasurer, is a supervisor. How-ever, the evidence leaves no doubt that he holds the namedpositions and supervises the employees in their work. In-deed, so far as appears, he is the only person regularly incharge of the operations and gives all orders and directionsas to the work. He signs all documents on behalf of theCompany.2.CredibilityAll the employees called by the General Counsel im-pressed me as thoroughly honest, reliable witnesses, whowere attempting to recall the relevant events accuratelyand fully. Especially apparent was the total absence of anyattempt or tendency for the employees to exaggerate or tocolor their testimony in favor of the Union's position.There is, however, reason to question the testimony ofone employee witness, Lidda May Christian. She testifiedto statements allegedly made to employees at the plant byHargis and Ronald on the morning of Monday, April 7,and around 12:30 p.m. on Tuesday, April 8 Both theseincidents were fully established by the credited testimony6IrvinHargis will be referred to as Hargis,to distinguish him from hisson Ronald (frequently known by the nickname "Bo")7Anotherson, James,holds the position as president of RespondentHowever, he did not testify and there is no evidence as to what function, ifany, he serves in the Company's operations He was quoted as having toldsome employees that they needed a union HARGIS MINE SUPPLY, INC.663of several other witnesses. The difficulty with Lidda MayChristian's testimony is that, as she herself testified, she didnot actually enter Respondent's employ until 2 p.m. onTuesday, April 8. While it is possible to speculate as to howshe was able to testify to the events before she began heremployment, there is no sound evidentiary explanation.Having carefully observed Christian's demeanor as a wit-ness,and bearing in mind the very substantial degree towhich her testimony was corroborated, I have no hesitancyin stating that I consider her a totally honest and conscien-tious witness who would not and did not fabricate. Howev-er, her memory was not totally reliable. For example, in apreheating affidavit she had said that she signed a unionauthorization card on April 7, whereas she actually did soon April 15. Accordingly, while I do not affirmatively dis-credit her testimony, I find it sufficiently unreliable to sup-port affirmative findings where it is not corroborated.On the other hand, both Hargis and Ronald appeared tome to be more concerned to further what they believed tobe Respondent's intereststhan to reveal the facts. As willemerge inmore detail below (particularly in the discussionof the alleged replacements of the strikers), they appearedto be guided more by the legal result desired than by thefacts. One example of the conduct of each of thesewitness-es willserve to elucidate.When the Union's demand for recognition was received,itwas Hargis who, pursuant to his usual practice, openedthe letter. And it was Hargis who then proceeded to con-sult legal counseland, at counsel's suggestion, Morgan, alabor consultant. Obviously the question of whether theUnion's demand was to be met was at least one of thequestions to be considered. On cross-examination, Hargistestified that he "didn't know" that Respondent had takenthe position that it would not recognize the Union. Then,adopting the prompting of Morgan, given in the form ofobjections to a question, Hargis said: "I'm not an officer oron the Board of Directors, either one, and what I saywould have little weight, as far as that." Significantly, itwas Hargis who sat beside and consulted with Morgan atcounsel table at the present hearing. And, as set forth be-low, Hargis participated in the purported replacement ofthe strikers. Additionally, also as set forth below, Hargisconceded having told at least two employees that he hopedthey would be on Respondent's side in the election. It isinconceivable that Hargis was unaware of the Company'sdecision not to recognize the Union, at least without anelection. It is clear, therefore, that Hargis was bent on tai-loring his testimony to fit Respondent's position as suggest-ed by its labor consultant.Ronald's testimony was even more clearly dictated bythe exigencies of litigation. On August 6, in a letter signedby Ronald, the Union was advised that 11 strikers had notbeen replaced and 4 had been. At the present hearing, latein the afternoon of August 21, Ronald was questionedabout the "replacements," apparently unexpectedly. Hetemporized and finally said that "all" the strikers had beenreplaced. He then withdrew somewhat from that positionHe did say, however, that Respondent did not need andcould not possibly use the four who were said to have beenreplaced. However, on the morning of August 22, Respon-dent announced that it needed all 15 strikers back. Theovernight reversal can be explained only by the fact thatquestioning of Ronald had illuminated the unlawful natureof the claimed "replacement" of four strikers.Such obvious tailoring of testimony and conduct to thevicissitudes of the litigation, together with careful observa-tion of their demeanor, leads me to discredit uncorroborat-ed testimony by Hargis and Ronald.Itmay be added that, as to the specific unfair labor prac-tices, a large part of the Hargises' testimony consisted ofbare conclusory denials of the formal allegations of thecomplaint.While sometimes no more detailed evidence ispossible, such bare denials are not generally entitled tomuch weight, particularly where, as here, the witnesses'other testimony is not entirely reliable. Cf.Chauffeurs,Teamsters and Helpers, Local 633 of New Hampshire [LawMotor Freight] v. N.L.R.B.,509 F.2d 490 (C.A.D.C., 1974);Shattuck Denn Mining Corporation v. N.L.R.B.,362 F.2d466, 470 (C.A. 9, 1966);N.L.R.B. v. Edward P. Tepper,d/b/a Shoenberg Farms,297 F.2d 280, 284 (C.A. 10, 1961).3. Section 8(a)(1)a.The evidence(1) Threats of plant closure and dischargeEmployees Anona Church, Lorraine Trull, Inez Rose,and Barbara Fritz 8 testified that on April 7, about 7:45a.m, Hargis, as was his wont, came to the door of theoffice and there spoke to the employees who had arrivedpreparatory to starting work at 8. According to the em-ployees who testified to this event, Hargis said that he haddust got word that the Union was trying to get into theplant and that before he would allow a union in he wouldclose the plant and board it up; Respondent could notafford a union-could not afford to pay union wages; hewould close the plant for 6 months to a year and thenreopen with new employees and without the Union.According to employee Church, Hargis said that the em-ployees' organizing activities were being checked into andthat "anyone who engaged in organizing activities" wouldbe dischargedHargis denied having made the threats attributed to himand denied having informed employees that he knew oftheir union activities on April 7. Apparently to supportthese denials, he testified that "the first time [he] knew defi-nitely [about union activities] was on the 8th day of April,"when he received the Union's demand letter. The first "un-official" information he had was when one of Re-spondent's driver-salesmen telephoned him about 2:30p.m. on Monday, April 7. The driver-salesman, who couldhave corroborated this testimony and thrown light on thecontent of the alleged conversation, did not testify.98Lidda May Christian also testified to similar effect However, for thereason set forth above, no reliance is placed on her testimony as to thisevent9 Lidda May Christian, who is related to Hargis by marriage, testified thatwhen she visited Hargis' home sometime during the previous week MrsHargis spoke of union activities then reportedly going on at the plant. Har-Continued 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDSix employees 10 testified to a brief employee meetingcalled by Ronald at 12:30, at the close of the luncheonrecess, onTuesday, April 8. He started by reading to theemployees all or a part of the Union's demand letter, whichhad been received that morning. According to the employ-ee witnesses,Ronald said that the Company could not andwould not have a union; it could not afford a union; andthey might all be out of work, or looking for jobs.Ronald acknowledged having called the meeting andhaving read to the employees the Union's demand letter.He testified, however, that he said only that he "hoped thedemands were not too great . . . that we can't meet themor we would have to board the place up." Since Ronaldalso testified that he did not believe the Union representeda majority and that before he read the letter to the employ-ees Respondent had decided not to recognize the Unionwithout an election, it is most unlikely that he would havespoken to the employees in terms of excessive demands Cf.LudwigMotor Corp.,222 NLRB 635 (1976). As statedabove, I found Ronald Hargis an unreliable witness, whomI discredit whenever his testimonyis inconflict with that ofother witnesses.Employee Rose credibly testified that she overheardHargis tell other employees on a few occasions that hewould close the plant down and then hire new employees,in addition to the occasion on the morning of April 7. Em-ployee Barbara Fritz testified that a few days after April 7Hargis telephoned her at home to talk about the Union.According to Fritz, Hargis "said others have tried it andyou see where they are at today." He said that he wouldnot have it and "before I do I will board the windows anddoors up and that will be it." He also said that he "wouldappreciate it if [she] were on his side." Fritz testified thatshe did not pay much attention to the call, being anxious toend it speedily because she "was on a party line." Hargisadmitted having made the call, in which he told Fritz he"would appreciate it if she would help us out in the elec-tion" and "[s]he said she would." He denied having threat-ened to close the plant.Lidda May Christian testified that on about three to fiveoccasions after she started to work for Respondent Hargiscalled her at her home in the evening. She could not recallhis having mentioned the Union in his first telephone call,which occurred on April 8. However, within a day or twothereafter, he called again. In this second call he said hewould appreciate it if she "could help them in any way"and then he said that he could not afford to pay unionwages and "that he would close the place down and boarditup before he would have a Union. And he also said hecould live for six months after closing down and itwouldn't hurt him." In other telephone conversations hemerely talked about the work and said that the Company"had been good to their employees."When Lidda May Christian arrived at work on April 26and found pickets present, she returned to her home. Har-gis did not deny or otherwise discuss Christian's preemployment visit to hishome Mrs Hargis did not testify10Church, Trull, Rose, Fritz, Pamela Daniels, and Barbara Brown LiddaMay Christian also gave similar testimony, but no reliance is placed there-ongis then telephoned her and asked if she wanted to work.He told her she "should come back and come through hisdriveway." She said she did not want to do that.Her testi-mony continued: "And so he did say that anyonestandingon the picket line or carrying food to those on the picketline . . . [w]ould be fired." That was her last telephoneconversation with Hargis.Hargis acknowledged that he had telephoned Christianat her home on a few occasions. He maintained that hefrequently called new employees to find out how they weremaking out and that he felt particular concern for Chris-tian because she was related to him. Accordingto Hargis,in his first call Christian indicated that she liked the job butwas unhappy because the other employees did not talk toher. It was concern about this matter, Hargismaintained,that led him to call her again within a few days. Accordingto him, she complained that the other employees still didnot talk to her. He testified that his last telephone call withChristian was on April 21. He acknowledged that on thisoccasion he did talk about the Union, testifying as follows:"I called her and told her-asked her if she knew about theUnion and the election that was supposed to come up, andshe said that she did. And I told her that I would appreci-ate it if she would vote for us, be on our side, help us out intheUnion. And she said she would." Hargis added that"there might have been some more talk about her work inthe shop, but that would have been all." He did not "recallthe exact words." He denied that he had asked her abouther intentions or had threatened to close the plant andboard it up if the Union came in.While no specific findings will be based on Christian'stestimony, the calls are significant in showingHargis' in-volvement in Respondent's campaign to defeat the Unionin anelection.Employee Brown testified to a telephone conversationwith Ronald around April 23, in the course of which hesaid that before Respondent would have a union it "willboard it up for six months and start out with new employ-ees."Employee Craft credibly testified thatsometimein April,while he and Darrell Wiggler were unloading plastic froma truck, Ronald approached them "and said that thiswould be the last load for a while. That he was tired of thisstuff going on." Although Ronald did not use the word"Union," Craft understood that "this stuff"meant theunion activity. Obviously Ronald's statement was an im-plied threat of plant closure or suspension of operations.(2)Hiring additional employeesThe complaint alleges that Respondent threatened tohire additional employees to defeat the Unionin the elec-tion.Anona Church testified that on April 23 Ronald toldemployees Robert Craft and Darrell Wingler that theywould be working on the night shift, about tobe instituted.According to Church, Ronald then said, in the presence ofall the employees, that "they were hiring additional em-ployees and they had already hired three for the night shiftto vote the Union out."Similarly, employee Barbara Brown testifiedthat in a HARGIS MINE SUPPLY, INC665telephone conversation on April 23 Ronald had told herthat his father "is going to hire enough to vote this thingdown." She referred to the fact that two new employees(Arlene Berta and Lynda Christian) 11 had dust come towork, to which Ronald replied, "[Y]es, that is what he hiredthem for." 12(3) Loss ofovertimeAnona Church testified that sometime in April Hargis"said there would be no more overtime for the ones whohad signed Union cards." 13 On cross-examination, Churchsaid that Ronald also told the employees "there would beno more overtime for the persons who signed a unioncard."Robert Craft testified that for about a year and a half hehad regularly spent an hour of overtime sweeping the plantafter the close of business almost every day. However, thatregular overtime ended after the union campaign began.On cross-examination Craft testified that one evening inApril, while he was sweeping after hours, Hargis came intothe plant and talked to Craft In the course of the conversa-tion Hargis said that he was going to eliminate Craft's 1-hour-per-day overtime. Thereafter, Craft did not do theafter-hours' sweepmg.14(4) InterrogationRobert Craft testified that one evening, while he wassweeping the plant after the close of business, Hargis askedhim what he thought about the Union and if he was goingto sign a union card. Craft could not specify the exact dateof this conversation but placed it at around April 20.Employee Brown credibly testified that in their tele-phone conversation of April 23 Ronald asked her how shestood "with this Union thing." He proceeded to ask if "wehave enough to vote it down." She replied that she did notknow "because [she] couldn't tell him how the other peoplewere going to vote." At the end of the conversation shetold Ronald that she "was on his side."Employee Trull testified that when she arrived at workon April 24, the day of the scheduled representation hear-ing,Ronald called her to the stockroom, where he askedher "what this was all about." He was referring to theUnion. She "saidit isfor respect," to which he replied that"there are some people who do not deserve respect here."Lynda is Lidda May's daughter-in-lawi2Both Hargis and Lidda May Christian testified that when she reportedto work on April 8 Ronald had no place to assign her She testified that shehad been hired for a night shift and Ronald indicated that she had beenhired because Hargis had "some kind of hare-brained idea " Although noreliance isplaced on Christian's testimony, it may be noted that it was notspecifically denied by Ronaldi3Respondent's representative objected to this testimony because it was"not germane to the complaint " However,the complaint specifically allegesthat Respondent"threaten[ed] employees with a reduction in work becauseof the Union's organizing campaign"Although the specific allegation iden-tifiesRonald as the author of the threat,Ibelieve the complaint adequate toappriseRespondent of the nature of the allegationappriseCraft's testimony was "A [Mr Hargis] said no employees would getunemployment and they would cut my hour overtime And so the next dayI didn't stay for the one hour over Q He told you he was going to cut yourone hour overtime) A Yes (indicating)And he cut my hour overtime 11(5) Creating the impression of surveillanceThe complaint also alleges that Respondent unlawfullycreated the impression that the employees' union activitieswere being kept under surveillance.On cross-examination Church testified as follows:Q. Did [Hargis] ever give you the impression thathe was watching you and your Union activity?A. I don't know what you mean about watching.Q. Give the impression of watching. I don't knowwhat the Board means either, but that is the way it iswritten, the impression of surveillance.A. He said-we were told it was being checkedinto.Barbara Brown testified that when Ronald telephonedher at her home on the morning of April 23 he said,interalia, that "Anona [Church] and Lorraine [Trull] were theones who started this thing." He indicated that Church andTrull had started the union campaign because each wasdisturbed about what she considered unfair treatment af-forded another employee. Brown repeated this testimonyon cross-examination, adding that she disclaimed knowl-edge of who started the campaign. However, the next day,at work, she told Ronald that "Lorraine didn't start it."Brown said she had taken this latter course because Trullwas crying when she emerged from the office after talkingwith Ronald.Under date of April 14 Respondent distributed a briefletter among the employees. That letter made clear thatRespondent opposed the Union. It continued:Iknow that a majority of the employees feel theway we do. I want to thank those who have come tome and let their thoughts be known.Itwould be difficult for the employees not to concludefrom this statement that Respondent was keeping tabs onthe campaign.(6) The shooting incidentThe complaint further alleges that Hargis "threatenedemployees, as they stood on a picket line, by firing shotsthat struck in close proximity to said employees."The employees went out on strike on the morning ofSaturday, April 26, and immediately started to picket atthe front and back of the plant. Generally, their method ofpicketing was to park cars on the roadways and rest picketsigns on the front and back of the cars. Although theyapparently did little, if any, walking on picket lines, therewere some pickets at the site at all times, around the clock.They had a trailer available for sleeping.At the back of the plant there is a relatively narrow pub-lic highway beyond which is a steep hill. On the night ofApril 28 employees Craft and Darrell Wingler were picket-ing at the rear of the plant. Upon invitation, they went upthe hill to visit briefly with friends of Craft who lived therein a trailer.When they came down the hill to the road, atabout 10 p.m., Hargis fired three shots from a doorway inthe back of the plant. Craft testified that the bullets "hit theground, and started bouncing up towards the hillside." Ac-cording to Craft, Hargis told them "to get away from hisproperty," but they "weren't on his propertyat all." He 666DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid Hargis shot "close to the road." Wingler testified thathe was about 30 feet from Hargis when the shots werefired.Wingler did not actually see the bullets but believedthey came very close to him.Although Respondent's representative had been at painsto establish that Hargis has poor eyesight, with very re-stricted lateral vision, Hargis admitted that he had fired theshots in question. He testified thatjust before then he wasin his home, about 50 feet from the plant, watching televi-sion,when his son-in-law entered and said that he hadheard noises at the rear of the plant and thought somebodywas trying to break in. This testimony was, of course, purehearsay, and the son-in-law did not testify. Hargis wentinto and through the plant, toward the rear. He testifiedthat he heard rocks being thrown on the roof, but at thattime he did not hear any noise of somebody trying to getinto the plant. Thereupon he returned to his house to get akey to open the interior padlock on a rear door to the plantand his 30-caliber, M-1 hunting rifle, which he keeps in hisbedroom. He then reentered the plant and "unlocked [theinterior padlock] real softly." He testified that he then"heard a noise . . . like somebody was trying to get in thedoor" of the loading platform, to the left of where he was.15At that point he opened the plant door and "jumped" out,one step down to the ground. He looked to the left, but"they had gone." His testimony continued: "I lookedstraight ahead down the street, and there was a street light,and I could see if there was anybody down that way in theline of fire, because the street came around on a curve.... And then I shot down in the ground, three shotsright there. And I heard someone start running behind me,and I looked around behind me and I saw two figuresrunning up the road. I couldn't tell who they were, but allIknow is two figures running, and they was picking themup and laying them down." At no time did he call out orotherwise attempt to find out who, if anybody, was there.Nor did he ever summon the police.16 He apparently imme-diately decided to get his gun and shoot. 17 Hargis acknowl-edged that he knew of the continuous picketing. He de-scribed it as follows: "They leave their cars out there mostof the time with signs on it . . . and then they go to theshade or down to the trailer . . . to do their picketing downthere, from whatI've seen." But then, when asked if therewas picketing in progress at thetimehe shot, he repliedthat he did not know because "it was 10:00 at night, and Icouldn'tsee."IdiscreditHargis' testimony that he heard somebodyapparently trying to break into the plant. And Re-15Hargis described the noise as follows "They sounded like someone wastrying to get the door open, or pull a piece of tin off, or something-lust abig noise out there on the side of the building, back down in the loadingdock area, to my left "16The police arrived later on the call of the owner of the trailer, whoswore out a warrant against Hargis17On cross-examinationhe testified "Q Did you look in any other direc-tion besides where you heard the noise? A 1 looked straight ahead, downthe road, because that's whereI was intending to shoot,down in the ditch, towarn the people off, whoever was trying to break in the plant, to protect myproperty I looked down there and I could see there was no one, becausethere was a street light down in there, andI didn't see anyone, and that's whenI pointed the gundownin the ground and fired threeshots " (Emphasis sup-plied )spondent's failure to call Hargis' son-in-law as a witnessleads me to give no credence to the hearsay evidence thathe had heard such sounds. There is no competent evidencethatHargis' conduct was a reasonable or warranted at-tempt to protect life or property. On the contrary, it wouldbe totally irresponsible and unreasonable for a man withseverely restricted vision to open the door and go outsidebrandishing a gun if he actually believed that there werepeople in the vicinity bent on nefarious activity. Had hereally felt in any danger, he would normally have called thepolice, and certainly would have asked his son-in-law, pre-sumably a younger and more able-bodied man, to remainwith him. I find it immaterial whether the shots struck onRespondent's property, as Hargis maintained; they werebound to be intimidating to anyone in the vicinity.On all the evidence, I find that Hargis fired the shotsrecklessly and/or maliciously, for the sole purpose of inti-imdatmg the pickets.b.ConclusionsThe credited employee evidence outlined above requiresno further discussion or analysis. It clearly establishes thatbetween April 7 and 28 Respondent violated Section8(a)(1) of the Act by unlawfully threatening employeeswith plant closure and loss of jobs and work if they choseto be represented by the Union; threatening to hire newemployees to defeat the Unionin an election;coercivelyinterrogating employees concerning union activities andsympathies; creating the impression of surveillance overunion activities; and firing shots to intimidate employeesengaged in lawful picketing.4. Section 8(a)(3)a.The evidenceOver the objections of the General Counsel and theCharging Party, Respondent persisted in establishing thaton August 1 the 15 employees still on strike made uncondi-tional offers to return to work and that, in response, Re-spondent offered immediate reinstatement to 11 namedemployees, who, it was stated, "have not been replaced,"but added that employees Trull, Church, Wade, and Rosehad "been replaced" and put on a preferential hiring list.On the second day of the hearing, after the Respondenthad introduced into evidence the exchange of correspon-dence of August I and 6 between the Union and Respon-dent,Ronald testified that the 11 "unreplaced" strikerswere still welcome to return to work at any time, but theother 4 were still "replaced" and on a preferential hiringlist and would be recalled as soon as there were openings.In answer to questions about the replacements, Ronaldtestified that on the morning of April 26, the day the strikebegan, Respondent advertised for employees through theuse of radio spot announcements. The announcements saidthat the hourly wage rate would be $2.75 but did not spec-ify the number of employees to be hired or the qualifica-tions desired. In response to the advertisement, Respon-dent received between 100 and 300 applications and hired17 persons. Ronald's testimony continued: HARGIS MINE SUPPLY, INC.667Q. Did seventeen people go to work for you?A. Yes.Q. How long did those seventeen go to work foryou?A. They are still working.Q. They are still there?A. The biggest part of them yes.Q. Then would you explain why you said only fouremployees had been replaced?A. No, I didn't say-I mean I didn't mean it theway you are-Q.Well, how many employees were replaced?A. All of them.Q. They were all replaced?A. Yes, ma'am.Q. Then why were four people denied reinstate-ment and put on a preferential hiring list while all therest were offered immediate reinstatement?A.Well, because I don't have enough room to takeall the people back with the people I have got. I can'twork all of the people.Ronald further testified that Respondent did not intend todischarge any of the "replacements" if the I1 strikers re-turned to work. When asked if Respondent needed approx-imately 13 more employees than it had just before thestrike began, Ronald said he had needed them then and he"could use them now," even though the total would bearound 30, as contrasted with 21 before the strike began.He indicated that Respondent's business had increased.Although he acknowledged that company records woulddisclose any fluctuations in the volume of business, no suchrecords were produced. He did not volunteer any explana-tion of his failure to hire employees from the numerous jobapplicants when the 1 I strikers declined the offers of rein-statement.When Ronald was asked who had "replaced" each of thefour employees who were denied reinstatement, he repliedthat he did not know, saying: "I would have to get a list ofit.Idon't have them with me." No such list was ever pro-duced. He further testified as follows:Q. How did you decide that these four people wereto be replaced?A.Well, they were replaced when we hired thesepeople.Q. How did you decide to replace Wade, Church,Rose and Trull?A. I replaced them all.Further questioning adduced no satisfactory answer.18Ronald testified that he did not know of any union activ-ities on the part of the four stnkers when he replaced themon April 26. However, at least Trull had testified and beenthe chief employee spokesman for the Union at the repre-sentation hearing on April 24. And Church's union activitywas apparently known at that time, as evidenced by thefact that her membership in the bargaining unit was vigor-ously contested by Respondent.Respondent did not follow seniority in recalling the em-ployees. Respondent considered Wade, Church, Trull, andRose to be satisfactory employees, fully experienced andconversant with all the operations of the business. As con-ceded by Ronald, they could "pretty well" perform "justabout any job in the plant."Ronald also disclosed that the decision as to who wouldnot be offered reinstatement in August was made by IrvinHargis, Ronald Hargis, Ronald Morgan, and Greg Coch-ran,Morgan's associate. Morgan had first been retained,at the suggestion of legal counsel, after Respondent re-ceived the Union's demand for recognition. Neither Mor-gan nor Cochran had had any previous connection orfa-miliarity with the operation of the plant.On the third, and last, day of the hearing, Hargis namedthe individuals who he thought had replaced the four unre-called strikers. He was then asked how it was decided "whowas going to replace whom." He replied: "We had a list ofpeople that was replaced, and the first ones replaced werethe four that wasn't called back. We replaced them in or-der." Hargis vaguely suggested that replacements had beenhired for specific machines. But then he testified that eachof the four replacements for Trull, Church, Wade, andRose was hired to do "[J]ust general shop work" or "gener-al labor." He was unable to identify the "replacements" forthe II strikers other than Trull, Church, Wade, and Rosebecause "I didn't see that list for some time." Again the"list"was not produced.At the conclusion of Hargis' testimony, the GeneralCounsel moved to amend the complaint by adding an alle-gation, based on Respondent's evidence, that on August 6Respondent violated Section 8(a)(3) and (1) by discrimina-torily refusing to reinstate Trull, Wade, Church, and Rose.The motion to amend was granted. Thereupon Respon-dent's representative said:We would like, at this time, to-based on the un-conditional request of these people to return to work,to say that there are four jobs available now. We needthe people, we need every one of them working, and ifthey are free to return to work at any time. . . . Wemake an offer to Mr. Gravitt to offer full and uncon-ditional-since they made an unconditional requestfor their job back, that they be granted such a request.Q. And how did you decide that Wade, Church,Rose and Trull were the only four people out of all theemployees who had been replaced who would not bereinstated at that time?A.Well, I needed so many people. And if you havea hundred out there and you need twenty you have toleave eighty out there.18A later brief attempt to secure an explanation of the basis of the selec-tion adduced the following statement "I had some of them replaced Yousee some of these people quit " No enlightenment was forthcoming Ronaldlater testified "Q Can you tell me which employees were replaced9 A I amnot a computer I'm sorry, but I don't remember them "His final statementon the subject was "Q Well, is it your testimony they wereall, in fact,replaced on April the 26th)A I said I believe they were all replaced,but I am not sure 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe offerof reinstatementwas then accepted by all thestnkers through union counsel.InthecourseoforalargumentpresentedbyRespondent's representative,the following colloquy tookplace:MR. MORGAN: We will take fifteen back today.JUDGE KLEIN: Is it the company's plan at that timeto discharge any of the present employees?MR. MORGAN: No, ma'am, not at this time.JUDGE KLEIN: So you are, as of today, offering em-ployment to fifteen people. Now, since they have, onthe record, accepted, tomorrow morning you can ex-pect 32 employees. Is that right?MR. MORGAN: That's right. Based on their uncondi-tional request.b. Discussion and conclusionThroughout the hearing,by cross-examination of theGeneral Counsel'switnessesand bydirect testimony of itsown witnesses,Respondent sought to establish that its pro-duction and maintenance workers were all simply "generallaborers," without specific classifications or assignments,and were all interchangeable.Respondent sought to estab-lish this alleged"fact"to meet the substantial evidence ad-duced by the General Counsel to the effect that after therepresentation hearing Respondent arbitrarily and discrim-inatorily transferred employees within the plant 19 But theclaimed interchangeability of the employees was essentiallyinconsistent with the alleged replacement of four specificemployees.Itwill be recalled that,as found above,before the strikebegan Respondent had threatened to hire sufficient em-ployees to defeat the Union and in fact started to imple-ment that course 20 While Ronald was somewhat indefiniteas to the precise number of employees at various times, itappears clear that on August 6, when Respondent made itsoffers of reinstatement,11 returning strikers would nothave constituted a majority whereas 15 might have How-ever,it is clear on the record that as of August 25, when allthe strikers were to return to work, they wouldnot consti-tute a majority;according to Morgan, theywould number15 in a unitof 3221This arithmetic undoubtedly explainsRespondent's offer on August 22 to reinstate all 15 strikersdespite the fact that on the day before Ronald had testifiedthat Respondent did not need and could not use more thanthe 11 employees to whom reinstatement had been offered19 Ironically, the complaint did not specifically allege these transfers asviolative of the Act20 There is further irony in the fact that the three employees hired onApril 8 and 23 joined the union forces21But the assumption that the persons hired on April 26 would be eligibleto vote was probably erroneousLarand Leisurelies, Inc,222 NLRB 838(1976)on August 6. Significantly, the four "replaced" strikerswere not offeredreinstatement untilafter the motion toamend the complaint was granted. The entire sequence ofevents leaves no doubt that Respondent was motivatedthroughout by an unalterable determination to defeat theUnion in a Board election.As shown above, Respondent presented no reasonableexplanation for its claim that Trull, Church, Wade, andRose had been specifically replaced whilethe remainingstrikers had not been.22 Respondent was unable to advanceany basis whatsoever for its selection of the employees tobe "replaced." As previously observed, Respondent con-ceded that the four strikers in question were competent andfully experienced employees. They were not junior employ-ees and Respondent never maintained that replacementshad been made on the basis of seniority. Absent any otherexplanation, the evident basis for the selectionis the unionactivities of the four. As noted above, Hargis was crediblyquoted as having identified Trull and Churchas the insti-gators of the organizing campaign. The evidencealso es-tablishes that Rose and Wade were active supporters of theUnion both before and after the strike began. The infer-enceis clear that Respondent discriminatorily chose Trull,Church, Rose, and Wade to be denied reinstatement.On all the evidence, I find that Trull, Church, Rose, andWade were denied reinstatement because of their unionsympathies and activities, in violation of Section8(a)(1)and (3) of the Act.Free-Flow Packaging Corporation,219NLRB 925 (1975).III.THE NATURE OF THE STRIKEThe complaint alleges that the strike, which began onApril26,was "caused and has been prolonged byRespondent's unfair labor practices." Although, as setforth above, Respondent offered all the strikers reinstate-ment on August 22, it is possible that in the future it maybecome pertinent whether the strikers were entitled to anypriority over the alleged "replacements" hired on April 26.In the event the Board rejects my recommendation for theissuance of a bargaining order, the eligibility of newly hiredemployees to vote in an election will depend on the natureof the strike, since "replacements for unfair labor practicestrikers are not eligible to vote in an election."Larand Lei-surelies, Inc,222 NLRB 838.Robert J. Hodge, who had originally joined the strikebut thereafter returned to work, was called as a witness forRespondent. He had appeared as a witness for the Unionat the representation hearing. In the present hearing hetestified that during a recess in the representation hearing,on April 24, Wilburn Boothe, staff representative of theUnion, asked Respondent to agree to a stipulation for con-sent election and when Respondent's representative re-fused Boothe said "that it could be handled another way."Hodge further testified that, as they were leaving the court-house after the representation hearing, "Trull said some-thing to the effect that, be prepared to strike in the morn-ing."22 There is an equal lack of support for Ronald's and Hargis' testimonythat all the strikers had been replaced HARGIS MINESUPPLY, INC.At the present hearing, Respondent's representative ar-gued that the foregoing testimony establishes "that thestrike itself was actually called during the break in the Rhearing because [Respondent] wouldn't agree to a stipula-tion upon consent." This contention lacks merit. Boothe'sstatement did not necessarily refer to a strike, but couldjust as reasonably refer to the course actually taken, name-ly, the filing of a charge designed to obtain a bargainingorder.Atmost Boothe was indicating that, despiteRespondent's unfair labor practices, the Union was willingto have a speedy election but might not be so forbearing ifthe election were to be delayed. And the statement as-cribed to Trull could not reasonably be understood as re-flecting an existing decision to strike. Indeed, the employ-ees did not even meet to discuss the situation until laterthat evening, and there had been no union meetings sincethe initial one on April 1.At the meeting on the evening of April 24 Trull reportedon the representation hearing and a general discussion en-sued. Among the matters discussed were alleged physicaland verbal abuse of employees by Ronald, the threats ofplant closure and loss of jobs made by both Hargis andRonald, the hiring of new employees and proposed institu-tion of a second shift in order to defeat the Union, andRonald's attempt in the representation hearing to haveChurch excluded from the unit. At that meeting the em-ployees unanimously voted to strike if necessary as a lastresort. They all worked the next day.On direct examination employee Church, the GeneralCounsel's first witness, testified that the precipitating causeof the strike was Ronald's conduct in transferring employ-ees to new and unfamiliar jobs on April 25. After she hadenumerated several transfers, Respondent's representativeobjected "to the line of questioning" as being irrelevantunder the complaint.Although the charge had alleged violation of Section8(a)(3), the complaint contained no such allegation. Nordid the complaint allege the transfers of employees as vio-lative of the Act. However, the complaint did allege thatthe strike was an unfair labor practice strike and did re-quest a bargaining order. The cause of the strike obviouslywas relevant to a determination of its nature. Additionally,even though not affirmatively or specifically alleged as vio-lative of the Act, the transfers were part of Respondent'stotal course of conduct by which the propriety of a bar-gaining order must be judged.After Respondent's objection to Church's testimony wasoverruled, a substantial portion of the ensuing evidenceconcerned the employee transfers. Both by cross-examina-tion of the General Counsel's witnesses and by direct testi-mony of its own witnesses, Respondent sought to establishthat the transfers were in accordance with its longstandingmethod of operation. Respondent also offered consider-able detailed evidence concerning the specific transfer ofTrull. Thus, the matter was fully litigated. That being so, inview of its relevance to the nature of the strike and to therequested bargaining order, it is appropriate to make find-ings concerning the employee transfers after the represen-tation hearing. Cf.Free-Flow Packaging Corporation,219NLRB 925.On April 24 employee Church was not at work, as she669was attending her brother's funeral. EmployeeBrown wasassigned to Church's machine that morning. However,when Ronald returned from the representationhearingthat afternoon, he replaced Brown with Pamela Daniels onChurch's machine. This latter change was apparently madeto support Ronald's testimony at the earlier hearing thatChurch had resigned and he was trainingsomeone to re-place her. As Brown testified: "Well he couldn't say he wastraining me because I was already trained."Daniels wasinexperienced at sewing. On the next morning Daniels wasagain assigned to Church's machine and several other em-ployees were transferred, including Brown,Wade, Rose,Church, Darrell Wingler, and Trull. According to employ-ees Church, Trull, and Brown, the employeeswere trans-ferred to jobs which they had not previously performed.No explanations were given.23Respondent maintains that all the employeesare "gener-al laborers," with no specifically assigned jobs. AccordingtoRespondent, all employees are generally familiar withthe various operations in the plant and are frequentlytransferred among specific operations. The employees tes-tified that such transfers do occur frequently, but onlywhen necessitated by rush orders. In suchcases,employeeswillingly work wherever they are needed. However, theymaintain that, generally speaking, each employeehas a reg-ularly assigned position. Hargis in effect corroborated this,testifying.Well, usually, when they train themon a sewingmachine, that personusesthat machine when it needsto be used. But if there's something to be done over onanother table, some other type of work, and the workon this machine is caught up, then this operator ismoved to the other job, and this machine is idle. Andthen, when they need work done with this machine,she comes back to her machine. But very seldom isanother person put on that person's machine,unlessthere's a reason. . . . A machine breakdown- ... orif-let's say-let's call them machines 1, 2 and 3-three machines, . . . If the operator on No. 1 is movedto another job, and No. 3 machine operator is workingon a certain bag, her machine breaks down, she willmove to No. I machine with her work.But that's-ifthey have the same work to do on thismachine, andthis other woman's machineis running,nobody getson this machine, but that operator. That's usually thepolicy.Since Respondent adduced no evidence of any specialcircumstances calling for the numerous employee transferson April 25, I can conclude only that they were dictated bythe union activity and were part of Respondent's evidentcampaign to discourage such activity.Trull's transferwas especiallysignificant.EmployeesRobert Craft and Darrell Wingler had regularly workedtogetherinstallinggrommets in large and heavy rolls ofplasticmaterial.When Lorraine Trull arrived at work onApril 25, she went to her usual tableto resumethe workshe had been doing the day before. However, Ronald di-23As Brown testified "[Ronald] hadeverybodychanged around so muchIdon't think any of them knew what was going on " 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDrected her to go help Craft, and Wingler was transferredelsewhere. Craft was at thattimeworking on rolls of plastic150 feet long and 8 feet wide. Hargis maintained that theweight of an 8-foot-wide roll would be only 125 to 130pounds. He was referring to plastic weighing 13 ounces persquare yard. Trull, however, testified that one of the two4-foot-wide strips that had been sewn together was materi-alweighing at least 18 ounces per square yard. In thecourse of the operation the material had to be lifted whenrolled on an iron bar 24 Craft said the average weight wasabout 215 pounds, apparently including the metal roller.He testified that he never before had had a female helperon this operation. Trull testified that in the past she had"helped make these rolls" but "had never lifted one beforeApril the 25th. Robert and Darrell would come and liftthem off for us." In the course of lifting the rolls on themorning of April 25, Trull injured her back and went to thehospital for treatment.Had it been so alleged, I should have no hesitancy infinding "that Respondent violated Section 8(a)(3) and (1)by discriminatorily assigning [Trull] to work at a job itknew was physically difficult for [her] to perform, because[she] had openly expressed a prounion attitude."DrumParts, Inc.,222 NLRB 511 (1976).The next morning, April 26, some 17 of the 21 employeeswent on strike. They began picketing withsignsreading:"U S W A UNFAIR LABOR PRACTICE STRIKE HARGIS MINE SUPPLY "Several of the employees testified that they went onstrike "for respect." It was the employees' objection to the"lack of respect" afforded them by Respondent that origi-nally led to the successful organizing campaign. It maywell be that the "lack of respect" and the specific incidentsevidencing that lack did not constitute unfair labor practic-es.However, there is no doubt on the present record thatRespondent's unfair labor practices were a substantial fac-tor in precipitating the walkout. Indeed, on cross-examina-tion Church said that the switching around of employeeswas the only reason for the strike. Church, Brown, andTrull all indicated that the transferswere"the last straw"leading to the strike. The employees had originally soughtto gain "respect" by organizing and they invoked Boardprocessesto achieve that goal. It was not until Respondentrefused to cooperate in a speedy election and, instead, add-ed to its unfair labor practices that the employees went onstrike.Their tentative agreement to strike if necessary,made on April 24, was substantially influenced byRespondent's prior unfair labor practices, including thethreats to hire new employees to outvote the Union. Thetentative decision to strike if necessary became final-i.e.,the strike became "necessary"-when the transfers onApril 25 made it clear that Respondent did not intend toabandonor lessenits coercive conduct designed to discour-age unionization. The evidence thus leaves no doubt that24 Craft described the operation as follows "They have sewed togethertwo four foot pieces and that makes 8 by 150 foot rolls And we pull themup off the floor and put them on the table, put grommets in them every foot,and then roll them up on the roller"Then you tape it up and then you spray it Then you have to take it offthe roller Then you have to take it over, carry it over maybe 15 feet, and layitdown on the floor "the strike was in major part a reaction to and protestagainst Respondent's unfair labor practices.On August 1 the strikers offered to return to work. Theythen continued the strike only because of Respondent's un-lawful refusal to reinstate Trull, Church, Wade, and Rose.Thus it is found that the strike was not only caused but alsoprolonged by Respondent's unfair labor practices.CONCLUSIONS OF LAW1.By coercively questioning employees concerning theirunion sympathies; by threatening them with plant closure,discharge, or reduction in work if the plant were unionizedor if they supported picketing; by conveying to them theimpression of surveillance of union activities; by threaten-ing to hire new employees to defeat the Union in an elec-tion; and by firing threatening shots at pickets, Respon-dent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1) of the Act.2.By discriminatorily failing to offer reinstatement tostriking employees Lorraine Trull, Anona Church, PriscillaWade, and Inez Rose on August 6, 1975, Respondent hasdiscriminated in regard to hire and tenure of employment,in violation of Section 8(a)(3) and (1) of the Act.3.The strike which began on April 26, 1975, was causedby and prolonged by Respondent's unfair labor practices.THE REMEDYHaving found that Respondent committed numerous vi-olations of Section 8(a)(1) of the Act, I shall recommendissuance of a customary cease-and-desist and notice-post-ing order. Because of the flagrant and pervasive nature ofthe unfair labor practices, I shall recommend a broadcease-and-desist order.Highland House Nursing Center,Inc,222 NLRB 134 (1976).Since Respondent has offered reinstatement to all thestrikers, I shall not recommend that the order contain anysuch requirement.Denver Dry Wall Mountain Division, In-corporated,216 NLRB 51 (1975). However, backpay will beordered. Trull, Church, Wade, and Rose, having been dis-criminatorily deniedreinstatement,are obviouslyentitledto backpay. The situation as to the remaining strikers issomewhat different. InSouthwestern Pipe, Inc.,179 NLRB364 (1969), the Board ruled that unfair labor practice strik-ers are not entitled to backpay if they decline offers ofreinstatement because discriminatorily discharged employ-ees are not also offered reinstatement. See alsoAndersonPlumbing and Heating Company,203 NLRB 18 (1973).However, inO'Daniel Oldsmobile, Inc.,179NLRB 398(1969), the Board stated the rule in a more qualified way,as follows:Southwestern Pipe, Inc....holds that where strik-ing employees make an unconditional offer to returnto work and the employer,without a discriminatory mo-tive,offers reinstatement to them as less than a group,backpay is tolled as to those strikers who receive offersof reinstatement but who refuse then to return towork. [Emphasis supplied.] HARGIS MINESUPPLY, INC671In the threecasescited the refusals to reinstatewere notfound to be discriminatorily motivated. In the present case,however, it has been found that Respondent was discrimi-natorily motivated in refusing reinstatement to four of thestrikers.Had the remaining 11 returned to work, theywould probably have effectively renounced their right tounion representation since they were outnumbered by thenonstrikers. Under the circumstances, the qualifying lan-guage in the footnote toO'Daniel Oldsmobilewarrantsawarding backpay to all the strikers in the present case.MyStore, Inc.,181 NLRB 321 (1970). Accordingly, I shall rec-ommend that Respondent be required to reimburse all thestrikers for loss of pay suffered by them from August 6, 5days after they offered to return to work, through August22, when they were all offered reinstatement. Backpay shallbe computed in the manner prescribed in F.W. WoolworthCompany,90 NLRB 289 (1950), with interest, in accor-dance withIsisPlumbing & Heating Co.,138 NLRB 716(1962).The General Counsel requests, and Respondent vigor-ouslyresists, abargaining order. The violations of Section8(a)(1) were in themselves very serious. Repeated threats ofplant closure are notoriously most coercive and eminentlycalculated to cause defection from the Union and to rendera fair election impossible. Additionally, as found above,Respondent's conduct was unquestionably designed to de-stroy the Union's clear majority. In this connection it isworthy of note that on April 24, at the representation hear-ing, Respondent refused the Union's request for a consentelection. Obviously Respondent was playing for time with-inwhich togain"themore favorable voting situationwhich Respondent sought to accomplish by postponementof the election."Free-Flow Packaging Corp.,219 NLRB925, 929. Such conduct renders a fair election impossible.Accordingly, I find that "Respondent's unfair labor prac-tices aresufficiently flagrant and pervasive to justify anorder requiring it to bargain with the complaining Unionas the exclusive representative of the appropriate unit."Ibid.,930;DallasCeramic Company,219NLRB 582(1975);Elling Halvorson, Inc,222 NLRB 534 (1976). Theeffective date of the bargaining order will be April 8, 1975,when Respondent received the Union's demand for recog-nition.Trading Port, Inc.,219 NLRB 298 (1975).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 25HargisMine Supply, Inc., Pineville,West Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively questioning employees concerning theirsympathies and activities for any labor organization;threatening them with reprisals (including plant closure,discharge, or loss of overtime) if the plant is organized or ifthey support a union; conveying to them the impression ofsurveillance of union activity; threatening or attempting tohire additional employees to vote against unionization;threatening bodily harm to pickets; or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights under Section 7 of the Act.(b)Discouraging membership in and activities on behalfofUnited Steelworkers of America, AFL-CIO-CLC, orany other labor organization, by discriminating in regardto hire and tenure of employment of Respondent's employ-ees, or by discriminating in any other manner in regard toany term or condition of employment, in order to discour-age or interfere with membership or activities therein.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) In the manner described in the Remedy portion ofthe Decision herein, make whole the employees named be-low for any loss of pay they suffered as a result ofRespondent's failure to offer them all reinstatement pur-suant to their unconditional offer of August 1, 1975, toreturn to work. The employees are: Priscilla Wade, AnonaChurch, Inez Rose, Lorraine Trull, Robert Craft, BarbaraFritz,Barbara Brown, Darrell Wingler, Pamela Daniels,LiddaMay Christian, Harold Wingler,Wesley Friend,Mildred Canterbury, Arlene Berta, and Lynda Christian.(b)Preserve and make available to the Board or itsagents, upon request, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termshereof.(c)Upon request, bargain collectively with United Steel-workers of America, AFL-CIO-CLC, as the statutory rep-resentative of the employees in the following unit:All production and maintenance employees em-ployed by Respondent at its Pineville, West Virginia,location, including truckdrivers, but excluding driver-salesmen, office clerical employees, professional em-ployees, guards and supervisors as defined in the Act.(d)Post at its plant in Pineville, West Virginia, copies ofthe attached notice marked "Appendix." 26 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent, shall beposted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writ-ing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.25 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes26 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "